 


110 HRES 391 EH: Recognizing the employees of Dallas-Fort Worth International Airport, the North Texas Commission, USO, and the people and businesses of North Texas for their dedication to the 
U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 391 
In the House of Representatives, U. S.,

June 6, 2007
 
RESOLUTION 
Recognizing the employees of Dallas-Fort Worth International Airport, the North Texas Commission, USO, and the people and businesses of North Texas for their dedication to the Welcome Home a Hero program. 
 
 
Whereas the residents of North Texas have greeted thousands of troops returning to the United States from Iraq and Afghanistan for Rest and Recuperation since the program’s inception in June of 2004; 
Whereas volunteers from North Texas welcome over 200 troops each day who travel through Dallas-Fort Worth International Airport on their way home; 
Whereas these are the first people the troops see upon their return to the United States, and the support they give the troops on behalf of all Americans is invaluable and inspirational; 
Whereas citizens like Bert Brady, a veteran, spend 300 days a year at the airport thanking troops for their service and giving them a well deserved homecoming; 
Whereas thousands of young men from the Boy Scouts of America’s Circle Ten Council have also selflessly contributed to one of the largest and most respected community initiatives in North Texas; and 
Whereas these dedicated and selfless volunteers positively impact the morale and spirit of the men and women serving our country in Iraq and Afghanistan and demonstrate our appreciation for their sacrifice to the Country: Now, therefore, be it  
 
That the House of Representatives honors the valuable work of the Welcome Home a Hero program and its volunteers and expresses gratitude for their efforts to support our troops proudly serving in Iraq and Afghanistan. 
 
Lorraine C. Miller,Clerk.
